Citation Nr: 0211933	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for postoperative 
spondylolisthesis at L5-S1, with degenerative disc disease 
and lumbar spinal stenosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, which denied the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran's service-connected low back disability is 
manifested by complaints of intermittent pain, spinal 
stenosis, and osteoarthritis.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for postoperative spondylolisthesis at L5-S1, with 
degenerative disc disease and lumbar spinal stenosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5293 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected postoperative 
spondylolisthesis at L5-S1, with degenerative disc disease 
and lumbar spinal stenosis, ("back disability") warrants a 
higher evaluation than the 20 percent rating currently 
assigned.  In this regard, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

As a preliminary matter, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2002).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Implementing regulations for the new law were 
enacted at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  This is so because the requirements of the new 
law have been satisfied.  By the statement of the case and 
the supplemental statement of the case, the RO has notified 
the veteran of the information and evidence necessary to 
substantiate his claim.  The statement of the case included a 
copy of pertinent laws and regulations, including the 
criteria utilized for rating back disabilities.  Moreover, 
throughout the appeal the veteran was given the opportunity 
to provide argument and/or evidence concerning the issues on 
appeal.  The veteran was afforded two VA examinations, and 
all pertinent medical records are included in the claims 
file.  

The record does not suggest that further evidentiary 
development was required of the RO, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  Consequently, inasmuch as VA 
has fulfilled its duties to notify and assist in this case, 
further action under the new law would serve no useful 
purpose except to delay adjudication of the veteran's claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

A brief review of the history of this appeal reveals that in 
a January 1971 rating decision, the veteran was awarded 
service connection for spondylolisthesis, L5-S1, 
postoperative, and assigned a 20 percent rating from May 
1970.  That decision was based on evidence that during 
service the veteran developed low back pain following an 
automobile accident.  It was further revealed that the 
veteran had spondylolisthesis of L5-S1, and in February 1970, 
he underwent fusion of L5-S1.  In a November 1971 rating 
decision, the veteran's disability rating was reduced to 10 
percent from November 1971, based on evidence that the 
veteran had satisfactory results from his back surgery, and 
had only slight limited motion of the lumbar spine.  

In April 1999, the veteran filed a claim for an increased 
rating for his back disability.  The RO denied his claim in a 
June 1999 rating decision.  The veteran disagreed with that 
decision, and initiated the present appeal.  In a November 
2000 hearing officer decision, the veteran was awarded a 20 
percent disability rating from February 2, 1999, for 
postoperative spondylolisthesis at L5-S1, with degenerative 
disc disease and lumbar spinal stenosis.  The veteran 
continued his appeal.  

The more recent medical evidence of record reveals the 
following.  VA treatment records indicate that in February 
1999, the veteran described having a typically mechanical 
type of pain that went away at rest, but returned when he 
began physical activity.  He reported no disturbance of 
bowel, bladder, or sleep function.  Upon examination, there 
was full active range of motion of the lumbar spine with some 
discomfort on the full lateral bend to the left.  There was 
no weakness in the lower limbs.  There was point tenderness 
in the paraspinal muscles on the right sacral level.  The 
veteran was diagnosed with myofascial low back pain.  

VA treatment records reveal that in March 1999, the veteran 
reported having intermittent pain that occurred with 
activity.  He reported having complete relief of back pain 
when at rest. He reported tingling over right iliac crest. He 
reported that he slept in a recliner because of right 
shoulder pain and gastroesophageal reflux disease.  Upon 
examination, the veteran had "excellent" range of motion of 
the lumbar spine.  There was tenderness at the right lumbar 
region just lateral to the reticulospinal muscle mass.  There 
was no lower limb weakness.  He had normal strength of the 
back extensor muscles.  X-rays of the lumbar spine showed a 
fusion mass.  There was no loss of disc space above it, nor 
was there any evidence of significant degenerative changes.  
The veteran was diagnosed with chronic muscular back pain 
secondary to sleep disturbance.  The examiner noted that he 
veteran had remarkably diminished symptoms when he slept 
well.  He issued the veteran a hospital bed to sleep well.  

An additional March 1999 VA radiographic report revealed that 
the veteran had degenerative changes in the lumbosacral 
spine.

VA treatment records reveal that in May 1999, the veteran 
complained of numbness in his left low back and hip region.  

The veteran was afforded a VA examination in June 1999.  The 
veteran complained of pain, weakness, stiffness, 
fatigability, and a lack of endurance.  He reported that his 
leg went numb when he drove.  The veteran indicated that his 
pain was bad at night, and when his pain flared up, he could 
not do anything.  The veteran suggested that he had to change 
his occupation to farming due to his back pain.    The 
veteran displayed no objective evidence of painful motion or 
weakness.  He had some tenderness in the left lumbar area.  
He had no neurological abnormalities.  He had degenerative 
changes in the back, with mild spasm at L4.  Active flexion 
was to 100 degrees, and was to 105 degrees after exercise.  
Active extension was to 40 degrees before and after exercise.  
Left lateral flexion was to 60 degrees before and after 
exercise.  Right lateral flexion was to 55 degrees before and 
after exercise.  Right and left rotation was to 35 degrees 
both before and after exercise.  The veteran had no evidence 
of pain, excessive fatigability, incoordination, or 
significant further loss on range of motion.  The examiner 
noted that the veteran actually had great mobility of the 
lumbosacral spine.  He was diagnosed with osteoarthritis of 
the lumbosacral spine.  

VA treatment notes indicate that in July 1999, the veteran 
complained of pain radiating into his left leg and of 
occasional numbness in his thighs.  He had no bowel or 
urinary incontinence.  He had no radiation of pain into his 
feet. Upon physical examination, the veteran had no 
tenderness with palpation over his left lumbar and upper 
sacral spine.  Deep tendon reflexes were 2+ in both lower 
extremities.  Sensation was intact.  He could perform 
straight leg raises of the right leg to 50 degrees.  He had 
some back discomfort when he reached 50 degrees with his left 
leg.  The veteran was diagnosed with low back pain and 
possible osteoarthritis.      

VA treatment records reveal that in September 1999, the 
veteran complained low back pain with radiation into each 
leg, into his toes.  The pain was usually present and was 
exacerbated with physical activity. He denied any weakness.  
The veteran stated that the discomfort was episodic with 
periods of relative freedom from symptoms. He denied any 
bowel or bladder symptoms.  Upon physical examination, 
paravertebral muscle spasms could not be appreciated in the 
low back.  Motor strength was 5/5 with normal tone and bulk.  
Sensation was intact.  Reflexes were 3+ and symmetrical.  
Reflexes were not obtained at the ankles.   Straight leg 
raises were negative to 90 degrees bilaterally.  There was no 
sciatic notch tenderness.  The examiner's impression was of 
failed back syndrome with chronic intermittent spasm and rule 
out left S1 radiculopathy.

VA treatment notes dated in November 1999 reveal that the 
veteran had generalized joint pain primarily in the lower 
back.  He had no tenderness or pain over the back, or 
associated with straight leg raises.  He had symmetrical 
bilateral strength and muscle mass.  He had full range of 
motion in the joints, except for the shoulders.  A 
neurological examination revealed that the veteran's gait and 
movements were coordinated and steady.  Monofilament 
sensation was intact bilaterally along with vibration sense.  
Deep tendon reflexes were 2+ throughout.  Neurologic testing 
revealed a sensorimotor polyneuropathy.  Cranial nerves II-
XII were intact.  The examiner noted that he veteran's 
chronic low back pain was successfully controlled with the 
use of ibuprofen.  

VA treatment notes reveal that in December 1999, the veteran 
complained of intermittent severe exacerbations which 
followed heavy work.  His pain radiated into both lower 
extremities, more so on the left.  He had a sense of 
instability, which was becoming more prominent.  He had not 
had any change in bowel or bladder dysfunction.  Upon 
physical examination, he walked with a symmetrical gait and 
straight leg raises were through 75 degrees, bilaterally.  
Muscle stretch reflexes were 2+ at the knees and ankles.  
There was no muscle wasting in the lower extremities, and 
strength was 5/5 throughout.  There was a well-healed scar in 
the lumbar region, and the veteran had tenderness at L5-S1.  
The veteran was diagnosed with mechanical low back pain.  
Radiology reports did show the possibility of the loss of 
integrity of the posterior fusion mass and movement occurring 
between L4-L5.  

VA treatment notes dated in February 2000 reveal that the 
veteran complained of recurrent low back pain, with minimal 
relief with the use of morphine and ibuprofen. Upon 
examination, the veteran's low back pain was exacerbated with 
heel walk and any bending movements.  Lumbosacral spine x-
rays revealed no significant translational abnormalities.  
The examiner's assessment was that the veteran had poor low 
back pain control.  The pain appeared to be musculoskeletal, 
and because the veteran did have some neurological symptoms 
of exacerbation with heel walk, L4-L5 impingement was 
suggested.  He had no loss of bladder control, but did have 
some pain radiation to the anterior aspect of the right 
thigh.  

VA treatment notes indicate that in March 2000, a MRI showed 
some degenerative changes.  Upon examination, the veteran had 
no neurological deficiency.  Nerve conduction studies 
revealed some possible peripheral neuropathy.  An EMG 
revealed no electrophsiological evidence of radiculopathy or 
peripheral neuropathy in the left lower limb.  

VA treatment notes dated in May 2000 reveal that the veteran 
complained of constant low back pain, but this pain was 
usually tolerable and partially relieved by ibuprofen.   The 
examiner indicated that a March 2000 MRI revealed early 
central canal narrowing at L3-4, with bilateral moderate 
foraminal stenosis, mild central canal stenosis at L4-5 with 
moderate bilateral foraminal stenosis, and L5-S1 with mild 
asymmetric disc in the central and left paramedian region.  
Upon physical examination, the veteran had 5/5 strength in 
both lower extremities.  Deep tendon reflexes were +2 on both 
lower extremity.  Gait was normal. The veteran was diagnosed 
with degenerative disease of the lumbosacral spine.   

The veteran was afforded a RO hearing in June 2000.  He 
testified that his back pain had increased tremendously over 
the last four to five years.  He indicated that he had 
episodes of pain lasting from five to ten minutes.  He 
indicated that bending aggravated his pain.  He indicated 
that he was being treated for muscle spasms.  He indicated 
that he felt stiffness, pain, and weakness, which would 
sometimes subside after a couple of hours.  He said that his 
pain from his back radiated into his hip area.    

The veteran was afforded a VA examination in September 2000.  
The veteran reported having low back pain associated with 
walking, sitting, bending, and driving a tractor.  He also 
indicated that he was often completely pain free when at 
rest, lying down, or reclining.  He reported that his low 
back pain had adversely affected his work as a farmer.  Upon 
physical examination, there was normal trunk alignment, with 
a well-healed surgical incision in the lumbar area.  There 
was no evidence of kyphosis or scoliosis of the spine.  The 
paravertebral muscles were normally developed, and there was 
no splinting, guarding or protective spasm of the paraspinal 
musculature.  There was tenderness localized to the L5-S1 
region upon palpation.  Functionally, he was able to walk on 
his toes and heels, and could perform a deep-knee bend squat.  
Active and passive flexion of the trunk was to 90 degrees.  
Active and passive flexion of the sacral spine was to 60 
degrees.  Active and passive flexion of the lumbar spine was 
to 30 degrees.  Active and passive extension of the trunk was 
to 25 degrees.  Active and passive sacral extension was to 10 
degrees.  Active and passive lumbar extension was to 15 
degrees.  Active and passive left-side flexion was to 10 
degrees.  Active and passive right-side flexion was to 10 
degrees.  The examiner noted that pain was associated with 
the end range of all active and passive movement.  There was 
no loss of coordination or excessive fatigability after 
exercise.  The trunk flexion and extension range decreased 
after exercise, but the true lumbar flexion and extension 
remained the same.  A neurological evaluation of the lower 
extremities revealed 2+ knee and ankle reflexes.  Pinprick 
sensation was intact throughout the lower limbs.  There was 
no muscle wasting in the thigh or calf muscles bilaterally.  
Straight leg raises were to 90 degrees bilaterally.  The 
veteran was diagnosed with chronic mechanical low back pain, 
status-post L5-S1 fusion for spondylolisthesis, degenerative 
joint disease of the lumbar spine, and lumbar spinal 
stenosis.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran's back disability symptomatology 
more closely meets the criteria for the currently assigned 20 
percent rating, and the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent. 

As noted earlier in this decision, in a November 2000 hearing 
officer decision the veteran was awarded a 20 percent 
disability rating from February 2, 1999, for postoperative 
spondylolisthesis at L5-S1, with degenerative disc disease 
and lumbar spinal stenosis.  The RO assigned the 20 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5293.  See 38 C.F.R. § 4.27.  First, as for whether a higher 
evaluation may be assigned under Diagnostic Code 5293, the 
Board finds that the evidence discloses symptoms that 
approximate moderate intervertebral disc syndrome.  
Intervertebral disc syndrome is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
The highest available schedular evaluation under Diagnostic 
Code 5293, 60 percent, is warranted, if the condition is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Id.

The veteran's symptomatology more closely approximates a 20 
percent rating under Diagnostic Code 5293. The veteran was 
diagnosed with degenerative changes of the low back and 
spinal stenosis, and consistently described his symptoms as 
including intermittent significant pain, with flare-ups when 
performing physical activities.  He also indicates that his 
pain radiates into his legs. 

As to whether the veteran's service-connected low back 
disability rises to the level of 40 percent disabling or 
more, the Board finds that it does not.  As noted above, to 
receive a 40 percent rating, the condition must be severe, 
such as exists with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In the 
veteran's case, although he complains of pain, which can be 
significant at times, the evidence does not reflect that he 
has only intermittent relief from pain.  In fact, although 
the veteran complained in May 2000 of constant pain, the 
medical evidence indicates that his symptoms seem to be only 
aggravated when performing certain physical activities, and 
are relieved with rest and over-the-counter medications.  
Furthermore, the veteran's spasms were described as "mild" 
and "intermittent."  Although the veteran complained of 
radiculopathy and neuropathy, none of the veteran's examiners 
have characterized such symptoms in a way that they would be 
considered "pronounced," or even "severe."  Although the 
veteran reported having weakness, he consistently reported 
having had no bowel or bladder changes.  Although ankle 
reflexes were not obtained in September 1999, ankle reflexes 
were obtained in both December 1999 and in September 2000, 
and there is no evidence of record of absent ankle jerk.  
Therefore, in this case, the veteran does not experience the 
symptomatology typical of a rating in excess of 20 percent 
under Diagnostic Code 5293.  

The Board also considered whether the veteran would be 
entitled to a rating in excess of 20 percent under Diagnostic 
Codes 5292 or 5295. Under Diagnostic Code 5292, slight 
limitation of the lumbar spine results in a 10 percent 
disability rating, while moderate limitation of motion of the 
lumbar spine results in a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Severe limitation of the 
lumbar spine warrants a 40 percent rating.  Id.

In the veteran's case, a rating in excess of 20 percent under 
Diagnostic Code 5292 is not warranted.  Although the record 
indicates some limitation of motion, the record includes 
several treatment reports that document the veteran as having 
full or normal range of motion of the spine.  Importantly, 
none of the examiners indicated that the veteran had 
"severe" limitation of motion.  In fact, the June 1999 VA 
examiner indicated that the veteran had great mobility of the 
lumbosacral spine.  As such, the veteran is not entitled to a 
rating in excess of 20 percent under Diagnostic Code 5292. 
(Since the veteran does not have residuals of a fracture of a 
vertebra and does not experience ankylosis, consideration 
under other rating criteria that relate to the low back, such 
as 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, or 5289, 
is not warranted.)

The Board has also considered Diagnostic Code 5295, which 
sets forth the criteria for rating lumbosacral strain.  
Lumbosacral strain is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 
5295.  A 10 percent rating is warranted if there is 
characteristic pain on motion.  If there is muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating is 
warranted.  The highest available schedular evaluation, 40 
percent, is warranted where the condition is severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

In the veteran's case, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.  Although the veteran 
complained of some occasional severe low back pain, the Board 
notes that the most recent VA examination report did not 
indicate that the veteran's condition was "severe."  In 
fact, the September 2000 examiner noted that the veteran was 
often completely pain free when at rest, lying down, or 
reclining.  There is no evidence of a listing of the whole 
spine to the opposite side.  There is also no evidence of a 
positive Goldthwaite's sign.  Although the veteran has had 
limitation of motion, this limitation of motion was never 
"marked."  In fact, the June 1999 VA examiner indicated 
that the veteran had great mobility of the lumbosacral spine.  
Although the record does establish that the veteran has 
osteoarthritis, there is no evidence of abnormal mobility on 
forced motion.  Furthermore, the veteran's spasms were 
described as "mild" and "intermittent."  As such, the 
veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Code 5295.  

The Board notes that Diagnostic Code 5010, which is used to 
rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the present case, the veteran was diagnosed with 
osteoarthritis.  However, assignment of the current 20 
percent rating under Diagnostic Code 5293 already 
contemplates loss of motion due to pain.  Moreover, as 
discussed above, the veteran does not meet the criteria for a 
rating in excess of 20 percent under Diagnostic Code 5292, 
for limitation of motion.  In this regard, there is no basis 
to assign a separate rating for arthritis.  See VAOPGCPREC 
36-97.

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered the veteran's 
low back pain, and functional losses caused thereby.  The 
Board notes that the veteran's low back disability is 
symptomatic, and he reports experiencing both pain and 
tenderness.  However, his complaints of pain and functional 
loss are already contemplated in the currently assigned 20 
percent rating.  Thus, a higher rating on this basis is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the 20 percent disability rating.  

In short, the available medical evidence leads the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 20 percent rating, but no 
higher.  In reaching the foregoing determination, the Board 
has considered the clinical manifestations of the veteran's 
postoperative spondylolisthesis at L5-S1, with degenerative 
disc disease and lumbar spinal stenosis, including any 
effects this disability has on the veteran's earning capacity 
and his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered and applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, 
the current medical evidence is consistent with no more than 
the currently assigned 20 percent rating for postoperative 
spondylolisthesis at L5-S1, with degenerative disc disease 
and lumbar spinal stenosis.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule in this case, but as the evidence 
is not in relative equipoise, that rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The Board has also considered whether this case warrants 
consideration for a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Although the veteran has 
described his low back as being so bad that he has had to 
change his profession to farming and indicated that he had 
some difficulty farming because of his low back, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  Id.  The current evidence of 
record does not demonstrate that either disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  



ORDER

A disability rating in excess of 20 percent for service-
connected postoperative spondylolisthesis at L5-S1, with 
degenerative disc disease and lumbar spinal stenosis, is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

